Title: To George Washington from Samuel Hanson, 4 May 1788
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexandria, 4th May 1788.

It is extremely painful to me to be so soon under the necessity of troubling you again with a Complaint against one of your Nephews. Master George has slept from Home the 3 last Nights. The first night he went away, and desired his Brother to inform me where he intended to lodge. This message did not, from accident, come to my ears till after he had slept out the next night. Last night he went away again, contrary to my express prohibition. I have told him I should acquaint you with his conduct; but he does not seem unwilling to submit the propriety of

it to your determination. You will be told that he lodged with a Mr Keith, a young Gentleman of sober manners, and good reputation. That cannot be denied. But, perhaps it may occur to you, Sir, that, under the pretence of sleeping with a Companion, great irregularities may be committed.
I should be unjust to the Boys if I did not take this method to inform you that, except George in the present instance, & one other, they have behaved extremely well. Lawrence’s Conduct is unexceptionable. From a perverse, insolent, unmannerly Boy, He is transformed into an obliging, civil, & respectful one; a change which may, I trust, without being uncharitable be imputed in some measure, to the increased sphere of my Authority over him: Since it is very certain that there have been no greater pains taken to please lately, than before. I remain with the utmost respect, Sir Your most obedt hble Sert

S. Hanson of Saml

